Citation Nr: 0727717	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1960.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision in which the RO denied the veteran's claim of 
service connection for a seizure disorder.  In January 2003, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2003, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2003.

In February 2004, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling a VA 
examination and obtaining all outstanding pertinent treatment 
records from a VA clinic.  After accomplishing the requested 
action, the RO/AMC continued the denial of the claim on 
appeal (as reflected in a March 2006 supplemental SOC (SSOC)) 
and returned this matter to the Board.

In July 2006, the Board again remanded this matter to the RO 
(via the AMC) for further action, to include a supplemental 
report from the VA examiner.  After attempting the requested 
action, the RO/AMC continued the denial of the claim on 
appeal (as reflected in a November 2006 SSOC) and returned 
this matter to the Board.

In March 2007, the Board again  remanded this matter to the 
RO (via the AMC) for further action, to include a 
supplemental report from the VA examiner.  After 
accomplishing the requested action, the RO/AMC continued the 
denial of the claim on appeal (as reflected in a June 2007 
SSOC) and returned this matter to the Board for further 
appellate consideration.






FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A seizure disorder was not shown in-service or for 
several years thereafter, and the only competent medical 
opinion to directly address the medical relationship between 
the seizure disorder and service tends to weigh against the 
claim for service connection. 


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder 
are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a seizure disorder.  Post-rating letters dated 
in March 2004 and February 2005 from the AMC provided notice 
to the appellant as to what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  An August 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
November 2006 and June 2007 SSOCs reflect readjudication of 
the claim.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

As noted above, the August 2006 letter from the AMC informed 
the veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  The Board notes that the timing or form of 
this notice also is not shown to prejudce the veteran.  
Because the Board's decision herein denies the claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of some of the 
veteran's service medical records, post-service private 
medical records, as well as a VA examination report and 
outpatient treatment records from the VA's outpatient clinic 
in Mountain View, Tennessee, and written statements submitted 
by the veteran.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  The National Personnel Records Center 
(NPRC) has been unable to furnish the veteran's service 
medical records, as they are presumed to have been destroyed 
in a fire at the facility in 1973.  However, the RO was able 
to obtain some of his service medical records, dated from 
November 1956 to August 1957, from the hospital at Lowry Air 
Force Base.  The veteran's private and VA treatment records 
also are of record.  The veteran was afforded a VA 
examination in connection with his claim for service 
connection, and the report of that examination is of record.  
Two subsequent opinions from the VA examiner dated in July 
2006 and May 2007 also were obtained.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim herein decided.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Service Connection for a Seizure Disorder

A.  Factual Background

Available service medical records from October 1956 to August 
1957 are negative for any seizure disorder at service entry 
or during active service.  

Neurological treatment records from Dr. W.A.P. dated from 
October 1971 to December 2004, show that the veteran was seen 
and treated privately for complaints of dizziness and 
seizures.  

A September 1980 record reveals that the veteran had four or 
five seizures a day and that he had a normal neurological 
examination.  An August 1988 record notes that the veteran 
had a magnetic resonance imaging (MRI) scan which showed a 
clear cut left temporal lobe abnormality that Dr. W.A.P. and 
other doctors with whom he consulted felt was probably an 
occult vascular anomaly.  It also was noted that the 
veteran's electroencephalograms (EEGs) were consistent with a 
temporal lobe focus in the past and that the veteran could be 
considered a candidate for a temporal lobectomy because he 
continued to experience seizures in spite of anticonvulsant 
medicine.  

A November 1991 record reflected daily brief partial complex 
seizures with no generalized seizures since the veteran had 
been taking a combination of Tegretol and Dilantin.  

A June 1998 record showed that the veteran had as many as 
four small partial complex seizures daily.  A June 1999 
record reflects that the veteran had not had grand mal 
seizures for a long time, but continued to have daily, 
partial complex seizures that varied in severity.  

In a May 2003 private record, Dr. W.A.P. notes that the 
veteran's seizure disorder began in the early 1970s and that 
the veteran had told him that during service in the Air 
Force, about 1958, the veteran fell from a truck, struck his 
head and was knocked unconscious.  The doctor states that the 
veteran believed this was the etiology of his seizures.

VA treatment records from January 1994 to June 1994 and from 
December 1999 show that the veteran was treated privately for 
his seizure complaint.  An April 1994 MRI scan revealed a 
cryptic arteriovenous malformation (AVM) in the left temporal 
lobe medially.  The reader noted the AVM could be associated 
with the veteran's seizures.  A December 1999 record reveals 
poorly controlled seizures because of an AVM.

The veteran underwent VA examination in June 2005.  The 
veteran complained of 40 years of seizures.  According to the 
examination report, these seizures consisted of generalized 
tonic-clonic seizures and also partial complex seizures 
(usually a brief loss of awareness with an odd feeling and 
post-ictal confusion lasting one to three minutes in 
duration).  While medication controlled the generalized 
tonic-clonic seizures, the veteran stated that he continued 
with the intermittent partial complex seizures.  The report 
also noted that evaluations revealed a left arteriovenous 
malformation (AVM) as the most likely etiology.  The veteran 
had left temporal sharp wave activity on an EEG consistent 
with the location of the AVM.  The AVM had never hemorrhaged.  
There was no history of strokes or stroke-like symptoms.  The 
examination report also noted that the veteran had an 
idiopathic peripheral neuropathy, primarily sensory, with 
tingling and numbness in his hands and feet that was 
evaluated extensively with no etiology.  He also had a 
history of deep vein thrombosis.  There were no signs of any 
toxicity at any time.  

On physical examination, there was no evidence of aphasia, 
agnosia or apraxia.  Cranial nerve testing was unremarkable.  
Reflexes were minus 3 in his upper extremities, minus 3 in 
his knee jerks and minus 3 in his ankle jerks.  Finger-nose-
finger and finger-knee testing was unremarkable.  Gait was 
normal.  Strength was normal in the upper and lower 
extremities.  There was some slight decrease to pin and touch 
in his distal feet and distal hands compared to more proximal 
area.  Pulses were adequate throughout.  There was no 
evidence of dystonia or tremor.  The examining physician's 
impression was partial complex seizures with intermittent 
generalized tonic-clonic seizures from secondary 
generalization most likely secondary to an AVM in the left 
temporal lobe.  The examiner opined this was likely a life-
long and continuous problem.  Surgery on the left temporal 
lobe was problematical because of the potential for aphasia. 

In an October 2006 addendum, the June 2005 VA examiner 
opined, after again reviewing the entire claims file, that 
the AVM was the cause of the veteran's seizures.  He opined 
also that any head injury to the veteran was less likely a 
cause of the veteran's seizures.

Later, in a May 2007 addendum, the June 2005 VA examiner 
further opined that the veteran's AVM was not related to any 
inservice head injury the veteran may have suffered.  The 
examiner stated that the AVM would have been present whether 
or not the veteran was in service and whether or not he would 
have had a head injury.




B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is medically related to 
in-service injury or disease.  Rabideau v. Derwinski, 2  Vet. 
App. 141, 143 (1992).  Service connection  may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as epilepsy, when manifest to 
a compensable degree (10 percent for epilepsy) within a 
prescribed period post service (one year for epilepsy) ,shall 
be presumed to have been incurred therein, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for a seizure disorder is not warranted.

Initially, the Board notes that post-service medical evidence 
reflects that the veteran has a current seizure disorder.  
This evidence includes the private medical records of Dr. 
W.A.P. and the diagnosis of the June 2005 VA examiner.  
Moreover, the veteran's current seizure disorder, as well as 
an AVM condition, are well documented in private neurological 
treatment records dated from October 1971 to December 2004, 
and VA treatment records from January 1994 to June 1994 and 
from December 1999.  Some medical records include comments 
appearing  to link the veteran's seizure disorder to his AVM, 
which has been characterized as a congenital or developmental 
defect.  

Without making a finding as to whether the veteran's AVM is a 
congenital defect, the Board notes that congenital or 
developmental abnormalities are not considered "diseases or 
injuries within the meaning of applicable legislation" and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c).  While service 
connection may be granted for disability due to aggravation 
of a constitutional or developmental abnormality by 
superimposed disease or injury (see  VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), in 
this case,  there is no persuasive evidence that any 
underlying AVM was aggravated in service, resulting in the 
current seizure disorder.  

In his April 2003 substantive appeal and during a May 2003 
office visit with his neurologist, the veteran asserted that 
he suffered an in-service injury to his head-in connection 
with a fall from an Air Force truck in service-and expressed 
his belief that such injury caused his seizure disorder.  
However, the occurrence of such an in-service injury is not 
supported objectively.  The available service medical records 
are completely negative for findings or diagnoses of any 
seizure disorder in service or of any treatment for head 
trauma or for a fall from a motor vehicle.  Significantly, 
moreover, when the veteran's seizure disorder was first 
diagnosed by Dr. W.A.P. in the early 1970s, more than 11 
years after discharge from service, there was no history 
relating it back to service or to any incident thereof.  In 
fact, according to Dr. W.A.P.'s private treatment  records, 
it was not until 2003,that the veteran told his physician of 
an in-service fall from an Air Force truck in 1958.  Thus, 
while the veteran is competent to allege the occurrence of an 
in-service injury (see, e.g., Layno v. Brown, 6 Vet. App. 
465, 469 (1994)), in this case, such assertions do not appear 
credible.   

Even if the Board were to accept as credible the veteran's 
assertions of in-service injury, the claim would still have 
to be denied on the basis that the only medical opinion to 
directly address the relationship between the veteran's 
seizure disorder and service is not supportive of the claim.  
As noted above, in his original examination report and 
subsequent addendum opinions, the June 2005 VA examiner 
opined that the veteran's AVM would have been present whether 
or not the veteran was in service and whether or not he had a 
head injury in service.  The examiner also concluded that the 
veteran's seizure disorder was caused by the veteran's AVM, 
and not any fall, injury or disease in service.  These 
conclusions-which, collectively, weigh against a finding of 
any in-service aggravation-appears wholly consistent with 
the fact that private medical records reflect that the 
veteran was not treated and diagnosed for a seizure disorder 
until 1971, approximately 11 years after discharge from 
service.

The Board accords great probative value to the June 2005 VA 
examiner's opinion, clearly based on both examination of the 
veteran and consideration of his documented medical history 
and assertions.  Significantly, there is no contrary medical 
opinion.  While Dr. W.A.P.'s records include a single 
reference to an in-service fall, recorded in May 2003-more 
than 30 years after the veteran began treatment with Dr. 
W.A.P-such notation is merely a reiteration of the veteran's 
own reported history, and does not constitute a medical nexus 
opinion.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995) 
(holding that evidence that is  simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence, and  a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional.)  Furthermore, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  Id.  

As for the veteran's own assertions that there exists a 
medical relationship between his current seizure disorder and 
in-service head injury, the Board points out that matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).   As layman without appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, the veteran's own assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a seizure disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a seizure disorder is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


